Citation Nr: 0923792	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than August 31, 2004 
for the award of service connection for recurrent instability 
of the right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R. B.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims file.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On January 13, 1988, the Veteran filed an original claim 
for service connection for instability of the right ankle, 
and in a May 1988 rating decision, the RO denied the claim.  
The Veteran was notified of such decision by a letter dated 
in June 1988, and he filed a timely appeal.  In a May 1990 
decision, the Board denied the claim.

2.  On January 22, 1991, the Veteran filed a request to 
reopen his previously denied claim for service connection for 
instability of the right ankle, and in a January 1991 rating 
decision, the RO denied the claim.  The Veteran was notified 
of such decision by letter dated in February 1991, and he 
filed a timely appeal.  However, in July 1991, he withdrew 
his appeal, and the January 1991 rating decision became 
final.

3.  On September 15, 2000, the Veteran filed a request to 
reopen his previously denied claim for service connection for 
instability of the right ankle, and in a May 2001 rating 
decision, the RO denied the claim.  The Veteran was notified 
of such decision by letter dated in May 2001, but did not 
file a timely appeal, and the May 2001 rating decision became 
final.

4.  On August 31, 2004, the Veteran filed a request to reopen 
his previously denied claim for service connection for 
instability of the right ankle.  In a March 2007 rating 
decision, the RO reopened the claim and granted service 
connection for recurrent instability of the right ankle 
effective August 31, 2004.

5.  No correspondence which can be construed as an informal 
claim was filed following the May 2001 rating decision until 
August 31, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 
2004 for the award of service connection for recurrent 
instability of the right ankle have not been met.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, the Veteran's claim for an earlier effective 
date for recurrent instability of the right ankle arises from 
the initial grant of service connection for that disability.  
Preadjudicatory VCAA notice was provided in a January 2005 
letter, which advised the Veteran of what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.  A November 2007 letter also advised the 
Veteran of how effective dates are assigned, as well as the 
type of evidence which impacts those determinations.  The 
case was last adjudicated in March 2008.

In any event, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that there was no error in the duty 
to assist.  The information and evidence that have been 
associated with the claims file include the Veteran's service 
separation examination, VA examination reports, statements 
from private treatment providers, lay evidence, and hearing 
testimony.  Moreover, the nature of the claim for an earlier 
effective date is based upon evidence already contained in 
the claims file, and the Veteran's argument centers around 
evidence in the claims file.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing written 
argument and testifying at a hearing.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

On January 13, 1988, the Veteran filed an original claim for 
service connection for instability of the right ankle, and in 
a May 1988 rating decision, the RO denied the claim.  The 
Veteran was notified of such decision by a letter dated in 
June 1988, and he filed a timely appeal.  In a May 1990 
decision, the Board denied the claim.  Thus, the RO's May 
1988 rating decision was affirmed and subsumed by the May 
1990 final Board decision.  See 38 C.F.R. § 20.1104 (2008).

On January 22, 1991, the Veteran filed a request to reopen 
his previously denied claim for service connection for 
instability of the right ankle, and in a January 1991 rating 
decision, the RO denied the claim.  The Veteran was notified 
of such decision by letter dated in February 1991, and he 
filed a timely appeal.  However, in July 1991, he withdrew 
his appeal, and the January 1991 rating decision became 
final.  See 38 C.F.R. § 20.204 (2008).

On September 15, 2000, the Veteran filed a request to reopen 
his previously denied claim for service connection for 
instability of the right ankle, and in a May 2001 rating 
decision, the RO denied the claim.  The Veteran was notified 
of such decision by letter dated in May 2001, which included 
appellate rights and advised the Veteran that he had one year 
to appeal.  However, the Veteran did not file a timely 
appeal, and the May 2001 rating decision became final.  See 
38 U.S.C.A. § 7105 (West 2002); see also 38 C.F.R. §§ 20.302; 
20.1103 (2008).

On August 31, 2004, the Veteran filed a request to reopen his 
previously denied claim for service connection for 
instability of the right ankle.  In a March 2007 rating 
decision, the RO reopened the claim and granted service 
connection for recurrent instability of the right ankle, 
effective August 31, 2004, the date of receipt of the 
reopened claim.

The Veteran now contends that the effective date for the 
grant of service connection for recurrent instability of the 
right ankle should be based on the date that the original 
claim for service connection was received (i.e., January 13, 
1988).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2008).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation states that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be the "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(r) (2008).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2005); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2008).

In the current case, the date of receipt of the Veteran's 
reopened claim is August 31, 2004.  There is no 
correspondence in the record received between the May 2001 
denial letter and the August 2004 claim which can be 
construed as an informal claim.  The Board notes that in May 
2004 correspondence, the Veteran appointed the Disabled 
American Veterans (DAV) as his representative, and requested 
a copy of his claims file.  The accompanying cover sheet from 
the DAV reiterated the Veteran's request.  Neither document 
identified a benefit being sought or referenced his right 
ankle.  Thus, such documents do not represent informal claims 
as they do not identify the benefit being sought.  38 C.F.R. 
§ 3.155 (2008).  

Following the last final denial in May 2001, the next 
correspondence in the record indicating an intent to apply 
for compensation for his right ankle was received on August 
31, 2004.  That date is therefore the appropriate effective 
date for the grant of service connection for recurrent 
instability of the right ankle.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(r) (2008).  

In summary, the Veteran's prior claims, including his 
original claim in January 1988 were finally denied.  The law 
provides that the earliest effective date that may be 
assigned for the grant of service connection for the 
Veteran's recurrent instability of the right ankle is the 
date of receipt of the reopened claim, which was received on 
August 31, 2004.  See 38 U.S.C.A. § 5110(a) (West 2002); see 
also 38 C.F.R. 
§ 3.400(r) (2008).  Consequently, an effective date earlier 
than August 31, 2004 is not warranted, and the appeal is 
denied.  


ORDER

Entitlement to an effective date earlier than August 31, 2004 
for the award of service connection for recurrent instability 
of the right ankle is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


